UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b)or (g)OF THE SECURITIES EXCHANGE ACT OF 1934 ECO ENERGY TECH ASIA, LTD. (Exact name of registrant as specified in its charter) Nevada 47-3444723 (State of incorporation or organization) (I.R.S. Employer Identification No.) Flat A,15/F, Block 1, Site 7 Whampoa Garden, Hung Hom, Kowloon, Hong Kong None (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section12(b)of the Act: Titleofeachclass Nameofeachexchangeonwhich tobesoregistered eachclassistoberegistered ClassA common stock, Over-the-Counter Bulletin Board Electronic Quotation System par value $0.001 per share If this form relates to the registration of a class of securities pursuant to Section12(b)of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section12(g)of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box. o Securities Act registration statement file number to which this form relates: 333-207095 Securities to be registered pursuant to Section12(g)of the Act: None 1 Item 1. Description of Registrant’s Securities to be Registered. For a description of the securities to be registered hereunder, reference is made to the information set forth under the heading “Description of Securities – Common Stock” in the prospectus included in the Registrant’s Registration Statement on FormS-1, as initially filed with the Securities and Exchange Commission on September 28, 2015 and as may be subsequently amended, which information is hereby incorporated herein by reference. The description of the Registrant’s Common Stock included in any prospectus subsequently filed by the Registrant pursuant to Section424(b)of the Securities Act of 1933, as amended, shall also be deemed to be incorporated herein by reference. Item 2. Exhibits. No exhibits are required to be filed because no other securities of the Registrant are registered on Over-the-Counter Bulletin Board Electronic Quotation System and the securities registered hereby are not being registered pursuant to Section12(g)of the Securities Exchange Act of 1934, as amended. 2 SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dated: November13, 2015 ECO ENERGY TECH ASIA, LTD. By: /s/ Yuen May Cheung Name: Yuen May Cheung Title: Chief Executive Officer and President 3
